Citation Nr: 1208121	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to March 1993.  He died in July 2003.  The Appellant seeks benefits as the Veteran's surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) form a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal was previously before the Board in August 2010, at which time it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in July 2003 by committing suicide; the immediate cause of his death was a penetrating gunshot wound to the chest due to, or as a consequence of a self-inflicted gunshot wound.

2. The Veteran's death-causing gunshot wound to the head is reasonably shown to be related to posttraumatic stress disorder (PTSD), which is reasonably shown to be etiologically related to active service. 



CONCLUSION OF LAW

The criteria for establishment of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.302, 3.303, 3.312 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

Initially, the Board notes that the Appellant has been provided all required notice and that the evidence currently of record is sufficient to substantiate her claim for service connection for the Veteran's cause of death.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2011). 

Contentions

The Appellant seeks Dependency and Indemnity Compensation (DIC) through a claim to establish service connection for the cause of the Veteran's death.  The immediate cause of death was a penetrating gunshot wound to the chest due to, or as a consequence of a self-inflicted gunshot wound.  See July 2003 Death Certificate.  The Appellant essentially contends that the Veteran's suicide was caused by a mental breakdown due to a mental disability, and specifically posttraumatic stress disorder (PTSD), that was incurred in-service.  

At the time of his death in July 2003, the Veteran was service-connected for chronic sinusitis, falling arches, low back pain, left shoulder pain, and status post fracture of the great left toe. 

Applicable Law 

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2011). 

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2011).  The service-connected disability may be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a)(2011).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b)(2011).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death. 38 C.F.R. § 3.312(c)(2011). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Psychoses may be presumed to have been incurred during active military service if manifest to a degree of 10 percent or more within one year of the Veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

To establish service connection for PTSD, there must be a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link between current symptoms and an in-service stressor as shown by medical evidence; and credible supporting evidence that the claimed stressor occurred. See 38 C.F.R. § 3.304(f) (2011).  

Additionally, the Board notes that 38 C.F.R. § 3.304(f) has been amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 

Under the revised regulation, service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

Facts and Analysis - PTSD and Cause of Death 

Again, the Appellant contends that the Veteran's suicide was due to a mental disorder incurred in-service.  In particular, she asserts that the Veteran suffered from PTSD as a result of traumatic events that he experienced while serving in Grenada during Operation Urgent Fury from October 1983 to November 1983.  She specifically alleged that his PTSD resulted in the attempted killing/kidnapping of his family, the burning of their house, and his ultimate suicide in July 2003.  These events are well-documented by various police reports and newspaper articles contained in the file. 

The Appellant notes that, according to the Veteran's historical account of events, "buddy statements," and published accounts of the Veteran's units history and Operation Urgent Fury, the Veteran: (1) was exposed to enemy fire in Grenada; (2) witnessed combat against Cuban soldiers; and (3) experienced "mass confusion" and lack of leadership when his unit first landed in Grenada under enemy fire. See Appellant's Cover Letter/Packet to VA Appeals Officer, July 2005.  

The Appellant points specifically to two traumatic events, or "stressors," that the Veteran experienced while serving in Grenada in 1983.  First, the Veteran's commanding officer deserted the unit when they landed at the Pt. Salinas airstrip in October 1983.  The Veteran was left with the task of trying to get the soldiers and equipment unloaded safely while under enemy fire.  The second stressor occurred when the Veteran was ordered to call in coordinates for an airstrike against the enemy; the coordinates were incorrect and fellow soldiers were killed by friendly fire as a result.  

The Veteran's DD Form 214 reflects that he was assigned to the 325th Infantry Regiment, 82nd Airborne Division, and his military occupational specialties included tactical communications systems operator, wire system installer/operator, and telecommunications center operator.  His medals include the Army Commendation Medal (with 4 oak leaf clusters) for periods of service from October 24, 1983, to November 4, 1983, in the Grenada Operation; and Meritorious Service Medal (with 2 oak leaf clusters, and the Armed Forces Expeditionary Medal.  

His personnel records confirm that he was assigned as a "tactical command chief" to the HHC, 3rd Battalion (ABN), 325th Infantry, from July 1983 to September 1984 and that he was in receipt of "DY imminent danger pay" for the area of Grenada from October 25, 1983, to November 4, 1983.  

In support of her claim, the Appellant has also submitted selected pages from various non-fiction publications/books that have been written about Operation Urgent Fury.  These publications corroborate the Appellant's account of what happened when the Veteran's unit (3d/325th) reached Grenada.  This included sniper attacks (corroborating stressor #1), multiple troop injuries and causalities, poor radio communications (corroborating stressor #2), lack of vehicles/protection/transportation, as well as the 82nd's handling of some 600 Cuban prisoners.  

The Board finds that the above-described evidence is credible and sufficient to establish that the Veteran's in-service stressors occurred.  Personnel records confirm that the Veteran participated in Urgent Fury and that he was in receipt of "imminent danger pay" from October to November of 1983.  Historical accounts of the unit's history indicate that the Veteran's battalion was subject to sniper attacks, hostile fire, serious injuries and casualties, and compromised equipment/communications.  Statements provided by the Appellant and the Veteran's friends, E.S. (a fellow soldier) and D.L. (the Veteran's platoon sergeant), all indicate that the Veteran's deployment to Grenada "changed" him and that he consistently reported that he came under sniper/gunfire while the Captain of his unit failed to perform his duties.  The Board has no reason to doubt the credibility of these statements.  The stressors, are in essence, entirely consistent with the facts and circumstances of the Veteran's service.  Moreover, as further discussed below, these stressors have been medically related to the Veteran's fear of hostile military or terrorist activity.  See amended 38 C.F.R. § 3.304(f).  

For the reasons outlined above, the "in-service stressor" requirement has been met here.  The Board now turns to the question of whether (1) the Veteran had a PTSD diagnosis; (2) whether there was a link between the PTSD and the verified in-service stressors; and if so (3) whether the PTSD caused or contributed to the Veteran's death.  

With respect to in-service complaints, treatment, or diagnoses of a mental disorder, the available service treatment records indicate that the Veteran was referred to "CCC mental hygiene social work service" in October 1988.  In a November 1992 statement, the Veteran noted "PTSD" on his list of "medical problems" to be documented in his military records.  His November 1992 separation examination noted "chest pain" and "pounding heart."  

The Veteran filed a service connection claim for PTSD at the time of his discharge in 1993.  A June 1993 letter from the Veteran to the RO notes that he relocated to Panama and was unable to attend the scheduled examination in Florida.  He asked that the examination be rescheduled at the Gorgas Army Hospital in Panama.  The Veteran's PTSD claim was subsequently denied in May 1995 due to his failure to report for a VA examination in Washington, DC. 

The record contains no other post-service private or VA treatment records.  The Appellant reported that the Veteran did not seek treatment for psychiatric problems as he feared it would impact his security clearances, and ultimately his employment.  

In support of the Appellant's claim that the Veteran had PTSD due to service and that such disorder ultimately led to his death, she has submitted two private medical opinions-one opinion is from Dr. B. DaVanzo, M.D., and the other is from Dr. D. Patterson, Ph.D.  The former is a specialist in psychiatry.  

In her September 2004 letter, Dr. DaVanzo stated that she thoroughly reviewed the Veteran's records and supporting documentation.  She noted that the Veteran was engaged in combat in Grenada and that he was involved in an incident which resulted in threat to himself and his comrades.  She stated that the Veteran was severely traumatized by this event and that upon his return from Grenada, he began to exhibit PTSD symptoms.  In the following years, she noted that the Veteran's hypervigilance, irritability, and temper intensified.  She opined that, after assimilating the provided information, the Veteran suffered from PTSD "for the remainder of his life."  In fact, she noted that the Veteran had pursued treatment and diagnosis of this condition on several occasions during/following service.  This is, of course, confirmed by the record.  In closing, she opined that the Veteran suffered from chronic PTSD as a result of his experiences in Grenada and that such disorder led to his eventual deterioration and suicide. 

In his July 2004 letter, Dr. Patterson stated that he reviewed the Veteran's medical records; that the Veteran's file indicated that he had been in combat in Grenada; and that he had applied for service connection for PTSD after service.  He stated that the Veteran had experienced "imminent danger and actual threat of death" after the collapse of his leadership command while in under enemy fire in Grenada.  This resulted in a paralyzing situation and feeling of emotional helplessness.  Dr. Patterson cited to lay statements from the Veteran's friends and the Appellant, interviews with his children, and the police reports leading up to his suicide, and concluded that the Veteran had sustained "severe emotional trauma."  He opined that the Veteran had suffered from PTSD and that he sought to pursue this diagnosis on several occasions.  He concluded by noting that the Veteran's PTSD was related to an "ongoing emotional deterioration of his mental status and that it contributed to his homicidal attempts on his family and to his final commitment of suicide."  

In September 2010, the Board obtained a VA opinion on the matter; however, the VA examiner was unable to reach a conclusion without resorting to mere speculation, despite the plethora of evidence accumulated by the Appellant in preparation of her claim.  In this instance, the VA examiner's conclusion is neither for or against the claim.  It is, essentially, a "non-opinion" and is afforded very little probative value.  

In sum, the record contains two positive opinions with respect to the issues of PTSD diagnosis, nexus, and cause of death.  The Board affords these opinions great probative value as they are consistent with the facts of the record; they were rendered after a thorough review of the Veteran's service and post-service records (i.e., attempts to establish service connection for PTSD); and they both take into account the Veteran's verified in-service stressors, his post-service mental state, his chronic PTSD symptoms, and his ultimate death by suicide.  There are no opinions of record to the contrary.  They are written by professionals who took the time to look into the facts of this claim and provide an opinion based upon their expertise.  The law does not require perfect evidence, but instead requires that the evidence be in equipoise in order to grant a claim for benefits.  Even if there exists some speculation within each of these decisions, these opinions, along with all the evidence accumulated by the Appellant puts the issue in equipoise.  Again, the VA examiner's conclusion weighs neither for nor against the claim.  

In evaluating the entirety of the above cited evidence, and resolving any remaining reasonable doubt in Appellant's favor, the Board concludes that the Veteran was suffering from PTSD at the time of his death, that this mental disorder was etiologically related to active service, and that it was a contributory cause of his suicide because the death-causing gunshot wound to the head is reasonably shown to be related to PTSD.  The Board further finds that the Veteran was unsound mentally at the time he committed suicide as a result of his PTSD, such that he was unable to resist such impulse. See 38 C.F.R. § 3.302.  Based on the foregoing, the Board concludes that service connection for the cause of the Veteran's death is warranted. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


